Citation Nr: 0218618	
Decision Date: 12/23/02    Archive Date: 12/28/02

DOCKET NO.  00-24 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for Osgood 
Schlatters disease.

2.  Entitlement to service connection for the residuals of 
a back injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Representative


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


REMAND

The veteran had active duty for training with the Army 
National Guard from May 1976 until August 1976 and he was 
discharged under honorable conditions.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the St. 
Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA). 

The record indicates that in a VA Form 9 received in 
December 2000, the veteran requested a videoconference 
before a Member of the Board.  In October 2002, the 
veteran was informed that a videoconference was scheduled 
in December 2002.  However, in November 2002,the veteran 
requested that a Travel Board hearing in lieu of the 
scheduled video hearing.  In December 2002, the 
undersigned Acting Member of the Board found that the 
veteran had shown good cause for failing to appear and 
failing to provide a timely request.

The case is, therefore, REMANDED to the RO for the 
following action:

The RO should schedule the veteran for 
a hearing before a member of the Board 
at the RO per 38 C.F.R. § 20.704.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
2001) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	CHERYL L. MASON
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable 
to the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2001).




